Title: From George Washington to William Heth, 5 August 1798
From: Washington, George
To: Heth, William

 

Dear Sir,
Mount Vernon 5th Augt 1798

Your favor of the 30th Ulto was brought me by fridays Post.
The sentiments you have expressed, relatively to the qualifications which ought to be possessed by the Aids de Camp of the Commander in Chief, or Officer Commanding a separate army (to go no further) accord precisely with my own. And although I do not chuse to be under any engagement, lest something might occur that would render promises embarrassing, I have no hesitation in repeating, that I shall keep you in my mind.
In the choice of my Aids, I shall add (in confidence) that several things must be attended to—Geographical—Political—&ca which renders it quite expedient & proper, that whenever I am called upon I may take a full range of all the circumstances before me, unembarrassed by engagements, & govern myself accordingly.
The provisional Law for raising an Army often thousand men, is, as you know, contingent in its operation; and not having it at hand to refer to, I do not recollect what, or whether any pro⟨vision⟩ is made therein for a Pay Master General. In the Law for augmenting the Troops no mention is made of one—and under the old establishment, I believe there would be nothing found in the Office of Paymaster to make it an object. At any rate, I do not suppose (or think it proper) that Military Rank is, or will be annexed to it; but if upon a consultation of the several Military laws which are in existence, at this time, and comparing them with my suspension of the choice of Aids de Camp, & after what I have said on the subject, the uncertainty on whom that choice may light you should feel disposed to fill the Office of Pay master General (if such there be) I will delay no time in making it known at the War Office.
It is too difficult, I conceive, to pronounce with certainty, on the strength of the French Party in the United States; that they are a well organized body I have no doubt; that they proceed systematically I am equally well satisfied of. that they are more formidable on that account is certain. For a while, like a man stunned by a severe blow and staggering with the affect of it, they were silent; but this silence was not of long duration; only until new devises could be contrived and consequent orders issue. for now, the Gazettes of the Bachites come forward with more boldness than ever.
That the great Mass of the People are beginning to have a right

understanding of the principles on which our dispute with France is founded, notwithstanding the unwearied pains that are used to keep them hoodwinked; I am well persuaded, but I fear the strength of the inemical party will not be clearly ascertained before the dangerous crisis shall have arrived when most will be to be app[r]ehended unless a good deal of exertion previous thereto is made by those who are friends to the Constitution and the Government, for certain it is that the Agents & Partizans of France leave nothing unessayed to bring all the Acts, & Actors of Government into disrepute; to promote divisions among us; and to enfeeble all opposition to the views of the Directory of that Country on the Rights, freedom & independence of the U. States.
I thank you for your kindness in offering to render me any Service in your Power on the other side of Alliganies, but at present I have nothing that I would give you any trouble in. I wish you a pleasant journey & safe return, being Dear Sir Your Most Obedt and Affectionate Servant

Go: Washington

